DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 11/17/2022 is acknowledged.
Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110135380 A1 to Wales et al in view of US8209812B1 to Dondurur et al.
As to claim 1, Wales discloses a cleaning tool for cleaning a heated grill (See Wales, Paragraphs [0003] and [0035], Fig. 1, ref. # 10, which teaches a grill cleaning brush that may be used on a hot grill that is still “turned on”). 
the cleaning tool comprising: a hollow handle for holding a liquid (See Wales, Paragraph [0006], Fig. 1, ref. # 22, which discloses a fluid reservoir in the handle)
the handle having a first coupling mechanism fixed to or integral with said handle
a brush head having a second coupling mechanism fixed to or integral with the brush head,
the second coupling mechanism releasably securable to the first coupling mechanism
Wales teaches a scraper brush holder is secured to the head through a sliding mechanism, which constitutes the first coupling mechanism. The scraper brush holder is removably attachable from the handle of the of the brush device via screws composed on both sides of the handle, which would constitute the second coupling mechanism. The first and second coupling mechanisms are secured through the sliding mechanism to each other through the screws that join the brush holder to the handle.  (See Wales, Paragraph [0027], Fig. 6, ref. # 142, 34, 14, 150)
an outlet in fluid communication with the hollow handle
the outlet positioned proximate the heat resistant scrubbing pad to expel the liquid therefrom (See Wales, Claim 1 and Paragraph [0025], Fig. 4, ref. # 54, 58, 66, which teaches that the brush head, which contains orifices, is in fluid communication with a fluid conduit) 
such that when the liquid flows through the outlet onto the heated grill, the heat of the grill vaporizes the liquid into steam, which helps to clean the grill in combination with the heat resistant scrubbing pad (See Wales, Paragraph [0035], which teaches that the fluid in the grill brush leaves the orifices and vaporizes to facilitate cleaning on the grill).
While Wales discloses a brush with bristles, Wales fails to disclose a heat resistant scrubbing pad extending therefrom. 
However, Dondurur teaches a grill cleaning tool with a cleaning layer, such as a pad, composed of cooper or steel wool or wire (See Dondurur, Col. 2, Lines 38-40, Fig. 1A, ref. # 24, 26) 
Wales and Dondurur are considered analogous to the claimed invention as both relate to grill cleaning tools with an elongated handle and a cleaning attachment fitted at the end of the handle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning tool of Wales to possess a heat resistant cleaning pad at the end instead of a brush as brushes are ineffective in cleaning the sides of the grill grate bars and do not remove greases and oils lodged on the surface of the grill. (See Dondurur, Col. 1, Lines 11-29).  Cleaning pads are known and established in the grill cleaning art; therefore, the simple substitution of one known element (brushes) for another (pads) is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
While Wales does not explicitly disclose that the heat resistant scrubbing pad is adapted to withstand temperatures of at least 100 degrees Celsius, Wales discloses that the cleaning head comprises steel (see Wales paragraph [0034]) and Dondurur discloses that the cleaning head comprises cooper or steel wool or wire (See Dondurur, Col. 2, Lines 38-40, Fig. 1A, ref. # 24, 26).  It is inherent or reasonably expected that the cleaning head of Wales/Dondurur can withstand temperatures of at least 100 degrees Celsius as the melting points of copper and steel are 1085 and 1205-1370 degrees Celsius, respectively.
As to claim 2, Wales fails to disclose that the heat resistant scrubbing pad is made of copper.
However, Dondurur teaches a grill cleaning tool with a cleaning pad, which may be composed of copper wool or wire (See Dondurur, Col. 2, Lines 38-40, Fig. 1A, ref. # 24, 26)
Wales and Dondurur are analogous to the claimed invention as both relate to grill cleaning devices with elongated handles with a cleaning element attached to the end. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the cleaning pad of Wales to be composed of copper as taught by Dondurur in order to achieve resulted obtained by Dondurur. This would constitute the simple substitution of one known element (steel) for another (copper), which is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over US 20110135380 A1 to Wales et al and US8209812B1 to Dondurur et al as applied to claim 1 above, and further in view of the web article titled “A better way to clean your BBQ grill” by Brianna Steinhilber which has been available to the public before the effective filing date of the claimed invention (see included “Steinhillber Reference” (https://www.nbcnews.com/better/pop-culture/better-way-clean-your-bbq-grill-ncna885801) with an earliest date of at least June 29th, 2018).
Wales and Dondurur are relied upon as discussed above with respect to the rejection of claim 1.
The non-patent literature document listed as “Steinhillber Reference” is a PDF of the website describing a method for cleaning a grill, which was published on June 29th, 2018, will be referenced to. 
As to claim 3, Wales fails to disclose that beer may be added to the hollow handle.
Steinhillber discloses that beer may be used to clean a hot grill, by pouring it over greasy grates and scrubbing with a brush. 
Wales and Steinhillber are analogous to the claimed invention as they both relate to cleaning dirty grills with a cleaning fluid and a brush. Therefore, it would have been obvious to one of ordinary skill in the art to have added beer to the reservoir of the cleaning brush of Wales, as suggested by Steinhillber. Wales suggests using different cleaning fluids in the reservoir of the brush (See Wales, Paragraph [0035]). One of ordinary skill would have recognized that beer could be used as a cleaning fluid since it “will break down the oil and grease, and it will come right off when clean with a bristle brush” (See Steinhillber, Page 2-3, Section titled “4 Hacks to clean your grill, Beer”).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giustino(US3366987A) discloses a grill cleaning device with a steel wool scrubbing pad adhered to the end
Cybulski(WO2007106340A2) discloses a cleaning pad with a handle for cleaning heated food preparation surfaces
Dalias(US20050086755A1) discloses a grill cleaning brush with bristles of different lengths that contour to the surface of the grill
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, first Friday of biweek off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/DOUGLAS LEE/Primary Examiner, Art Unit 1714